Exhibit 10e(i)

KAMAN CORPORATION

CASH BONUS PLAN

(Amended and Restated Effective as of January 1, 2008)

Section 1.    Plan Name, Objective and Administration.

(a) Plan Name. The name of this Plan is the Kaman Corporation Cash Bonus Plan
(the “Bonus Plan”). This plan supersedes and replaces that certain Cash Bonus
Plan which was amended and restated by the Board of Directors of Kaman
Corporation (the “Board”) effective as of January 1, 2002, which was
subsequently amended by a First Amendment (dated February 12, 2002), a Second
Amendment (dated March 21, 2003) and a Third Amendment (dated August 3, 2004),
for Award Years (as defined in Section 4(a) below) beginning on and after
January 1, 2008 (the “Effective Date”).

(b) Objective. The objective of the Bonus Plan is to provide an incentive for
certain employees of Kaman Corporation (“Kaman”) and its subsidiaries (each
subsidiary being referred to as a “Business Unit” and, collectively with Kaman,
the “Company”) to perform at levels beyond those ordinarily associated with
competent fulfillment of the roles and responsibilities of their positions.

(c) Administration. The Bonus Plan will be administered by a committee (the
“Plan Administrators”) consisting of the Chief Executive Officer, Chief
Financial Officer, and Vice President—Human Resources of Kaman. Notwithstanding
the foregoing, the Bonus Plan shall be administered by the Personnel and
Compensation Committee of the Board with respect to Participants (as defined in
Section 2 below) who are “executive officers”, as defined under Rule 3b-7 of the
Securities Exchange Act of 1934, as amended (collectively, the “Executive
Officers”). References in the Bonus Plan to the “Committee” shall mean the Plan
Administrators for all Participants other than Executive Officers, and the
Personnel and Compensation Committee for Participants who are Executive
Officers. For the avoidance of doubt, references to the “Committee” in Section 7
of the Bonus Plan shall only be to the Personnel and Compensation Committee.

Section 2.    Eligibility to Participate. The employees of the Company eligible
to participate in the Bonus Plan for a particular Award Year shall be determined
annually and shall be those persons designated by the Personnel and Compensation
Committee as Key Management Personnel under the Kaman Corporation Compensation
Administration Plan. An employee who is so chosen to participate in the Bonus
Plan shall be referred to as a “Participant”.



--------------------------------------------------------------------------------

Section 3.    Initial Target Bonus Opportunity. Each year, the Committee shall
assign a target bonus opportunity percentage (“TBO”) to each salary grade and/or
position. A Participant’s Initial Target Bonus Opportunity is determined by
multiplying the applicable TBO times the Participant’s base annual salary.

Section 4.    Award Year.

(a) Fiscal Year. The “Award Year” shall be, and shall coincide with, Kaman’s
fiscal year, commencing January 1 of each year and concluding on December 31 of
each year.

(b) Circumstances Affecting Participation. Should any Participant have been
employed for less than a full Award Year or cease to be in the Company’s service
for any reason prior to the end of the Award Year, neither the Participant nor,
in the case of death or incompetency, such individual’s personal
representatives, heirs, executors, administrators or assigns shall be entitled
to any distribution of a cash bonus award hereunder for the Award Year except
and to such extent, if any, as the Committee shall determine to be fair and
equitable.

Section 5.    Performance Objectives for Business Unit Participants.

(a) Applicability. The provisions of this Section 5 shall apply to Participants
who are employed by a subsidiary of Kaman (“Business Unit Participants”). The
provisions of Section 6 hereof shall not apply to Business Unit Participants.

(b) In General. The Modified Target Bonus Opportunity (as defined in
Section 5(f) below) for Business Unit Participants shall be calculated based
upon the performance of the Business Unit the Participant works for, using
(i) growth in operating profit (“OP Growth”) of the Business Unit, (ii) return
on total capital (“ROI”) of the Business Unit, and (iii) such other factors as
the Committee may determine to be applicable to the Business Unit, as the
financial performance goals. This Section 5 describes the approach to be
followed in determining the Modified Target Bonus Opportunity for Business Unit
Participants. Without limiting the authority provided by Section 12(b), the
Committee is authorized to prescribe reasonable rules of operation and to
resolve any ambiguities or matters of interpretation; provided that such rules
and interpretations are consistent with the approach provided herein.
Furthermore, the Committee is authorized to include or exclude special items in
determining a Business Unit’s OP Growth, ROI performance and/or the achievement
of other performance goals; provided that the approach taken is followed
consistently from year to year and, with respect to Executive Officers, such
determination is made not later than the end of the 90-day period beginning on
the first day of the applicable Award Year.

(c) OP Growth. The OP Growth for a Business Unit for the Award Year will be
calculated. The Committee shall determine the appropriate percentage weighting
that OP Growth should have, and shall determine whether the goal is achieved or
exceeded and the percentage of the Initial Target Bonus Opportunity earned with
respect to the achievement of the OP Growth target.

(d) Return on Total Capital. The ROI for a Business Unit shall be measured on a
pre-tax operating profit basis. The target ROI for a Business Unit shall be the
moving average of the ROI for the Business Unit for the prior three years, as
determined by the Committee. The Committee shall determine the appropriate
percentage weighting that ROI shall have in total, and that the various

 

2



--------------------------------------------------------------------------------

comparison measurements of ROI shall have. Such comparison measurements include
comparing budget versus target, actual performance versus budget, and actual
performance versus target. The Committee shall also determine whether ROI is
achieved or exceeded and the percentage of the Initial Target Bonus Opportunity
earned with respect to the achievement of ROI.

(e) Other Factors. The Committee is authorized to utilize other factors in
addition to OP Growth and ROI as financial performance goals. Any goals
established with respect to such other factors will be given a percentage
weighting by the Committee. The Committee shall determine whether such factors
are achieved or exceeded and the percentage of the Initial Target Bonus
Opportunity earned with respect to the achievement of any such factor.

(f) Computation of Modified Target Bonus Opportunity. The percentages of Initial
Target Bonus Opportunity earned for EPS Growth, ROI and any other performance
factor established by the Committee, as determined in accordance with the
foregoing, shall be added together. This combined percentage may be greater than
100%, subject to the limits set forth in Section 7(f) of the Bonus Plan. This
combined percentage, when multiplied by a Business Unit Participant’s Initial
Target Bonus Opportunity, shall equal the Business Unit Participant’s Modified
Target Bonus Opportunity.

(g) Initial Factor Weightings. Attachment A sets forth the performance goals and
factor weightings established by the Committee for the 2008 Award Year.
Attachment A is subject to modification from time to time by the Committee as it
carries out the provisions of this Section 5.

(h) Special Circumstances. The Board shall have the authority and discretion to
evaluate significant or extraordinary circumstances affecting the business of
Kaman and/or any Business Unit during an Award Year and, if the Board deems it
appropriate, to (i) adjust the performance goals, (ii) to pay bonus awards that
are greater than would otherwise be authorized under the formulas or metrics set
forth in this Section 5 or (iii) to pay bonus awards to some or all Business
Unit Participants as it determines, in its discretion, subject to the limits set
forth in Section 7(f) of the Bonus Plan, in the case of subsections (ii) and
(iii). Notwithstanding the foregoing, the provisions in this Section 5(h) shall
not apply to any Executive Officers who participates in the Bonus Plan.

Section 6.    Performance Objectives for Corporate Participants.

(a) Applicability. The provisions of this Section 6 shall apply to Participants
who are employed by Kaman at its headquarters location (“Corporate
Participants”). The provisions of Section 5 hereof shall not apply to Corporate
Participants.

(b) In General. The Modified Target Bonus Opportunity (as defined in
Section 6(g) below) for Corporate Participants shall be calculated based upon
the consolidated financial performance of the Company using (i) growth in
earnings per share (“EPS Growth”), (ii) return on total capital (“ROI”),
(iii) pre-tax profits measured against budget (“Budget Performance”) and
(iv) such other performance goal or goals listed in Section 7(b)(ii) of the
Bonus Plan and selected by the Committee as the performance goals. EPS Growth
and ROI performance are determined by comparing the EPS Growth and ROI
performance of the Company for the applicable Award Year with comparable numbers
for the Russell 2000 index averaged over the prior 5 year period. For example,
for Award Year 2008, the numbers for the Company for EPS Growth and ROI will be
compared

 

3



--------------------------------------------------------------------------------

index averaged for 2003 – 2007. Budget Performance is determined by comparing
the Company’s pre-tax profits for the applicable Award Year with the Company’s
budgeted pre-tax profits for such Award Year utilizing the Company’s original
budget for such Award Year as approved by the Board, without regard to any
modifications of such budget following initial Board approval (the “Original
Budget”). This Section 6 describes the approach to be followed in determining
the Modified Target Bonus Opportunity for Corporate Participants. Without
limiting the authority provided by Section 12(b), the Committee is authorized to
prescribe reasonable rules of operation and to resolve any ambiguities or
matters of interpretation; provided that such rules and interpretations are
consistent with the approach provided herein. Furthermore, the Committee is
authorized to include or exclude special items in determining the Company’s EPS
Growth, ROI performance, Budget Performance and/or achievement of the other
performance goals set forth in the Bonus Plan; provided that the approach taken
is followed consistently from year to year and, with respect to Executive
Officers, such determination is made not later than the end of the 90-day period
beginning on the first day of the applicable Award Year.

(c) EPS Growth. The EPS Growth for the Company for the Award Year will be
calculated. Calculations of average EPS Growth for the Russell 2000 for the
prior five (5) years shall also be made, and percentile rankings shall be
developed. The Committee shall establish percentages of initial target bonus
opportunity earned for EPS Growth corresponding to the various percentile
rankings. The percent of the Initial Target Bonus Opportunity earned for EPS
Growth for an Award Year shall be determined by the Committee based upon the
percentile ranking of the Company.

(d) Return on Total Capital. The ROI for the Company for the Award Year will be
calculated. Calculations of average ROI for the Russell 2000 for the prior five
(5) years shall also be made, and percentile rankings shall be developed. The
Committee shall establish percentages of initial target bonus opportunity earned
for ROI corresponding to the various percentile rankings. The percent of the
Initial Target Bonus Opportunity earned for ROI for an Award Year shall be
determined by the Committee based upon the percentile ranking of the Company.

(e) Budget Performance. The consolidated pre-tax profits of the Company for the
Award Year shall be compared with the Original Budget. The Committee shall
established percentages of Initial Target Bonus Opportunity earned for achieving
100% or more or less of consolidated pre-tax profits in the Original Budget. The
percent of the Initial Target Bonus Opportunity earned for Budget Performance
for an Award Year shall be determined by the Committee.

(f) Percentile Calculations. The percentile ranking of the Company must be at
least 25th for EPS Growth in order to generate a percentage of Initial Target
Bonus Opportunity earned for EPS Growth. The percentile ranking of the Company
must be at least 25th for ROI in order to generate a percentage of Initial
Target Bonus Opportunity earned for ROI. If the Company is in at least the 75th
percentile for either category (EPS Growth or ROI), it will generate the maximum
award with respect to that category. In making calculations hereunder for Budget
Performance, no percentage of Initial Target Bonus Opportunity shall be awarded
with respect to this performance goal if pre-tax profits for the Award Year are
less than 70% of the Original Budget. The Committee may, but shall not be
required to, extend the maximum award earned for EPS Growth, ROI, or Budget
Performance from 100% to a larger percentage, subject to the limits set forth in
Section 7(f) of the Bonus Plan. In making calculations and determinations
hereunder for Budget Performance, in no

 

4



--------------------------------------------------------------------------------

event will the 25th percentile for EPS Growth or ROI for the Russell 2000 5-year
average be considered to be less than zero.

(g) Computation of Modified Target Bonus Opportunity. The percentages of Initial
Target Bonus Opportunity earned for EPS Growth, ROI, Budget Performance and any
other performance goal selected by the Committee, determined in accordance with
the foregoing, shall be added together. This combined percentage may be greater
than 100%, subject to the limits set forth in Section 7(f) of the Bonus Plan.
This combined percentage, when multiplied by a Corporate Participant’s Initial
Target Bonus Opportunity, shall equal the Corporate Participant’s Modified
Target Bonus Opportunity.

(h) Factor Weightings. Attachment B sets forth the performance goals and factor
weightings established by the Committee for the 2008 Award Year. As set forth in
Attachment B, the factor weightings for EPS Growth, ROI, Budget Performance and
any other performance goals set forth in the Bonus Plan shall aggregate 100%.
Otherwise, Attachment B is subject to modification from time to time as the
Committee carries out the provisions of this Section 6.

(i) Special Circumstances. The Board shall have the authority and discretion to
evaluate significant or extraordinary circumstances affecting the business of
Kaman and/or any Business Unit during an Award Year and, if the Board deems it
appropriate, to (i) adjust the performance goals, (ii) to pay bonus awards that
are greater than would otherwise be authorized under the formulas or metrics set
forth in this Section 6 or (iii) to pay bonus awards to some or all Corporate
Participants as it determines, in its discretion, subject to the limits set
forth in Section 7(f) of the Bonus Plan, in the case of subsections (ii) and
(iii). Notwithstanding the foregoing, the provisions in this Section 6(h) shall
not apply to any Executive Officers who participate in the Bonus Plan.

Section 7.    Special Rules Applicable to Executive Officers.

(a) Compliance with Section 162(m). Subject to Section 7(i) below, it is
intended that awards made to Executive Officers under the Bonus Plan shall
satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).
The interpretation of the Bonus Plan and awards to Executive Officers shall be
guided by such provisions, as appropriate. If a provision of the Bonus Plan
would cause a payment to an Executive Officer (other than under Section 8) to
fail to satisfy these requirements, it shall be interpreted and applied in a
manner such that said payment will satisfy Section 162(m) of the Code to the
extent practicable. If the Bonus Plan does not contain any provision required to
be included herein under Section 162(m) of the Code or applicable Treasury
regulations, such provision shall be deemed to be incorporated herein with the
same force and effect as if such provision had been set out at length herein.

(b) Pre-Established Performance Goals. In the case of a Participant who is then
an Executive Officer, within 90 days after the beginning of an Award Year and
before it has become substantially certain that the performance level will be
met (or such other period of time as is consistent with the requirements of
Sections 162(m) of the Code), the Committee, in its sole discretion, shall take
the following action:

 

5



--------------------------------------------------------------------------------

(i) establish in writing the formula to determine the Initial Target Bonus
Opportunity and the Modified Target Bonus Opportunity;

(ii) establish objective performance-based goals for the bonus award for which
the outcome is substantially uncertain at the time such goals are established
and that base performance on the financial indicators of the Company as set
forth in Section 5 (in the case of a Business Unit Participant), Section 6 (in
the case of a Corporate Participant) or one or more of the following financial
indicators of the Company’s success: net earnings, net income, operating
earnings, customer satisfaction, revenues, net sales, financial return ratios
such as return on equity, return on assets, return on capital, and return on
investment, ratio of debt to earnings or shareholders’ equity, market
performance, market share, balance sheet measurements, economic profit, cash
flow, shareholder return, margins, productivity improvement, cost control or
operational efficiency measures, and working capital, any of which may be
measured in absolute terms, growth or improvement during a stated period or as
compared to another company or companies. Performance goals may be absolute in
their terms or measured against or in relationship to other companies
comparably, similarly or otherwise situated or other external or internal
measures and may include or exclude extraordinary charges, losses from
discontinued operations, restatements and accounting changes and other unplanned
special charges such as restructuring expenses, acquisitions, acquisition
expenses (including without limitation expenses related to goodwill and other
intangible assets), stock offerings, stock repurchases and strategic loan loss
provisions. Such performance goals may be particular to a line of business,
subsidiary or other unit and may, but need not, be based upon a change or an
increase or positive result; and

(iii) establish the factor weightings for EPS Growth, ROI, Budget Performance
and any other performance goals selected and established by the Committee as
provided for in subsection (ii) above.

(c) Shareholder Approval. The rights of an Executive Officer to receive payment
under the Bonus Plan shall be expressly conditioned on obtaining the approval of
the Bonus Plan by a majority of Kaman’s shareholders to the extent required
under Section 162(m) of the Code prior to such payment.

(d) Adjustments. After the establishment of a performance goal for an Executive
Officer under Section 7(b)(ii), the Committee shall not revise such performance
goal (unless such revision will not disqualify compensation attributable to the
award as “performance-based compensation” under Section 162(m) of the Code) or
increase the amount of compensation payable with respect to a Participant’s
Initial Target Bonus Opportunity for any reason upon the attainment of such
performance goal, including but not limited to forfeitures with respect to other
Participants.

(e) Re-approval. As required by Treasury Regulation Section 1.162-27(e)(vi), the
material terms of performance goals as described in Section 5, Section 6 and
Section 7 shall be disclosed to and re-approved by Kaman’s shareholders no later
than the first shareholder meeting that occurs in the 5th year following the
year in which Kaman’s shareholders previously approved such performance goals.

(f) Maximum Amount. The maximum dollar amount for a cash award that may be
earned under the Bonus Plan (including any awards granted pursuant to Attachment
C of the

 

6



--------------------------------------------------------------------------------

Bonus Plan) with respect to any Plan Year shall be the lesser of (i) $3,000,000
and (ii) 200% of a Participant’s Initial Target Bonus.

(g) Certification. The Committee shall certify in writing prior to any such
payment the extent to which the performance goal or goals (and any other
material terms) applicable to such Award Year have been satisfied and the
amounts to be paid, vested, or delivered as a result thereof, with respect to
the Executive Officers

(h) Waiver of Performance Measures. Notwithstanding anything to the contrary in
the Bonus Plan, the Committee shall have no discretion to modify or waive the
performance measures or conditions to the grant or vesting of a bonus award
unless such award is not intended to qualify as qualified performance-based
compensation under Section 162(m) of the Code.

Section 8.    Bonus Awards Not Subject to Section 162(m). Notwithstanding
anything to the contrary in Sections 5, 6, and 7 above, the Committee may
authorize the granting, vesting, payment and/or delivery of bonus awards based
on performance measures other than the performance goals set forth in Section 5,
6 and 7 above and for performance periods other than Award Years to employees
who are not Executive Officers or to Executive Officers to the extent such
awards are designated by the Committee at the time of grant as not intended to
meet the performance-based compensation exception under Section 162(m) of the
Code and in such case waive the deadlines for establishing performance measures
under Section 7(b) above. Attachment C to the Bonus Plan sets forth the rules
applicable to bonus awards for Executive Officers that are based on individual
performance for the 2008 Award Year. Bonuses under this Section 8 shall be
construed as separate and apart from any bonuses awarded hereunder that are
based on Company or Business Unit performance goals or other otherwise intended
to qualify as “performance-based compensation” for purposes of Section 162(m) of
the Code.

Section 9.    Vesting. Bonus awards held by a Participant vest to the extent
that the employer which employs the Participant meets the performance
requirements for the applicable Award Year, provided that the Participant
remains employed by such entity at the end of that Award Year. Notwithstanding
the foregoing, the Committee retains the discretion to eliminate or decrease the
amount of any bonus award determined under Sections 5, 6, 7 and 8 and otherwise
payable to a Participant to reflect individual performance and/or extraordinary
circumstances.

Section 10.    Form, Method, and Timing of Payments. All vested bonus awards are
to be paid in cash (i.e., payroll check) as soon as practicable after approval
by the Committee but in no event later than March 15th following the end of the
applicable Award Year. Notwithstanding the foregoing, delay of such payment may
be made if such payment would jeopardize the Company from continuing as a going
concern (but only to the extent provided for in the regulations under
Section 409A of the Code).

Section 11.    Nonexclusivity of the Bonus Plan. Neither the adoption of the
Plan by the Board nor the submission of the Plan to the stockholders of the
Company for approval shall be construed as creating any limitations on the power
of the Committee or the Board to adopt such other incentive arrangements as it
may deem desirable, including, without limitation, the granting of stock options
and the awarding of stock or cash or other benefits otherwise than under the
Plan, and such arrangements may be either generally applicable or applicable
only in specific cases. None of the

 

7



--------------------------------------------------------------------------------

provisions of the Plan shall be deemed to be an amendment to or incorporated in
any employment agreement between the Company and any Participant.

Section 12.    General.

(a) Amendment, Suspension or Termination. On the recommendation of the Plan
Administrators and the Personnel and Compensation Committee of the Board, the
Board may amend, suspend, or terminate the Bonus Plan, or any part thereof, at
any time and subject to any requirement of stockholder approval imposed by
applicable law, rule or regulation; provided, however, that no amendment,
suspension or termination shall apply to the payment to any Participant of an
award made prior to the effective date of such amendment, suspension or
termination.

(b) Administration; Interpretation. The Committee shall be responsible for the
interpretation and administration of the Bonus Plan; provided that the
determination of the Personnel and Compensation Committee of the Board on any
question concerning the interpretation or administration of the Bonus Plan, or
with respect to the officers and employees participating or entitled to
participate in the Bonus Plan, or as to any payment made or to be made pursuant
thereto, shall be final and conclusive.

(c) No Rights to Employment. The Bonus Plan does not confer upon any employee
any right to payment of a cash bonus or any right to continued employment with
Kaman or any Business Unit, nor does it interfere in any way with the right of
Kaman or a Business Unit to terminate, or amend the terms of, the employment of
any of its employees, at any time, in accordance with the “at will” employment
relationship.

 

8



--------------------------------------------------------------------------------

ATTACHMENT A

FACTOR WEIGHTING AND POINT RANGE

Business Unit Participants

 

           

Minimum

 

Target

 

Maximum

Factor

 

Measurement

  Weighting  

Performance

  Points
Earned  

Performance

  Points
Earned  

Performance

  Points
Earned

Budget vs Target - ROI

  % of budget vs. target   20%   50% Budget vs. Target   0   100% Budget vs.
Target   20   125% Budget vs. Target   40

Performance vs. Budget - ROI

  % of actual ROI vs. budgeted ROI   20%   50% Perf. vs. Budget   0   100% Perf.
vs. Budget   20   125% Perf. vs.Budget   40

Performance vs. Target - ROI

  Actual ROI - for example KIT   40%   50% Perf. vs. Target   0   100% Perf. vs.
Target   40   125% Perf. vs. Target   80

Growth in Earnings - Operating Profit

  % growth in oper. Profit   20%   0% Profit Growth   0   8% Profit Growth   20
  12% Profit Growth   40

Other Annual Objectives

  Varies with Objective       0     20     20

Range of points based on % accomplishment of goal (0-200%)

 

CONVERSION CHART EXAMPLE

Total Points Earned

  

Percent of Target Award Earned

Below 50    0 50    20 60    30 70    45 80    60 90    80 100    100 110    120
120    140 130    160 140    180 150 & Above    200

 

9



--------------------------------------------------------------------------------

Attachment B

CASH BONUS PLAN  CORPORATE PARTICIPANTS

FACTOR WEIGHTING AND POINT RANGE

 

                  

Minimum

  

Target

  

Maximum

    

Factor

  

Measurement

   Weighting  

Performance

   % of
Target
Award   

Performance

   % of
Target
Award   

Performance

   % of
Target
Award 2008   

Performance Vs. Budget

   Performance on a % of Budget    34%   70% Perf. Vs. Budget    0   
95-100% Perf. Vs. Budget    34    135% Perf. Vs. Budget    68   

Growth in EPS

  

Actual Vs. Russell 2000

5-year average

   33%   25th Percentile    0    50th Percentile    33    75th Percentile    66
  

Return on Capital

  

Actual Vs. Russell 2000

5-year average

   33%   25th Percentile    0    50th Percentile    33    75th Percentile    66
  

Other Objectives

   Developed Annually    10%      0       10       10

 

10



--------------------------------------------------------------------------------

Attachment C

Individual Performance

With respect to each Award Year, the Committee shall be entitled to select, in
its discretion, Participants who are eligible to receive an additional bonus
based upon individual performance (an “Individual Bonus”). Any Individual Bonus
awarded under the terms of this Attachment C will not qualify as
“performance-based compensation” for purposes of Section 162(m) of the Code.
Individual Bonuses shall be paid at the same time and in the same form as bonus
awards under the Bonus Plan.

In the case of Corporate Participants or Business Unit Participants who are
Executive Officers, the Committee will establish objectives each year for each
Participant who is selected to receive an Individual Bonus. These objectives may
include financial and non-financial targets. The maximum amount of an Individual
Bonus payable to such Participant shall be 10% of a Participant’s base annual
salary, subject to the limitations set forth in Section 7(f) of the Bonus Plan.

In the case of Corporate Participants who are not Executive Officers, the
Committee will establish objectives each year for each Participant who is
selected to receive an Individual Bonus. These objectives may include financial
and non-financial targets. The maximum amount of an Individual Bonus payable to
such Participant shall be 10% of a Participant’s base annual salary, subject to
the limitations set forth in Section 7(f) of the Bonus Plan.

In the case of Business Unit Participants who are not Executive Officers, the
Chief Executive Officer of Kaman will establish objectives each year for each
Participant who is selected to receive an Individual Bonus. These objectives
will be based on the individual Business Unit and may include financial and
non-financial targets. The amount of any Individual Bonus payable hereunder
shall be subject to the limitations set forth in Section 7(f) of the Plan.

 

11